          Case 1:20-mc-91510-FDS Document 4 Filed 12/04/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
                                         )
IN RE: Application for Exemption from )                       Miscellaneous Business
       Electronic Public Access Fees for )                    Docket No. 20-mc-91510-FDS
       Chantalle R. Forgue ,             )
       Plymouth State University         )

                                             ORDER

       This matter is before the Court upon the application and request by Chantalle R. Forgue,
Associate Professor of Business Law at Plymouth State University for exemption from the fees
imposed by the Electronic Public Access fee schedule adopted by the Judicial Conference of the
United States Courts.

        Specifically, Ms. Forgue seeks a discretionary Public Access to Court Electronic Records
(“PACER”) fee exemption for charges incurred when researching the application of text analytics
to legal documents. She has identified 44 Nature of Suit categories in the United States District
Court for the District of Massachusetts in which she seeks to access two documents for each case—
namely, docket reports and complaint/petition pages. Ms. Forgue intends to use a third-party
software application in CM/ECF to download the identified civil case docket reports and
complaint pleadings in bulk so they can have a package upon which to apply big-data analytics
tools.
        The Judicial Conference’s Fee Schedule provides that courts may consider granting
discretionary fee exemptions to individual researchers associated with education institutions who
“have shown that the defined research project is intended for scholarly research, that it is limited
in scope, and that it is not intended for redistribution on the internet or for commercial purposes.”
        The proposal for a PACER fee exemption does not clearly articulate a limited scope for
the intended research. Ms. Forgue proposes to use only a small subset of cases using a third-
party script to access and download data in bulk prior to running analytics. A script that is
corrupted or improperly coded could cause significant disruption to the court’s electronic case
filing system, which in turn could create substantial harm to the operations of the court. Under
the circumstances, Ms. Forgue has not demonstrated her eligibility for a discretionary fee
exemption.
       Accordingly, for the reasons set forth in this Order, it is hereby
       ORDERED that Ms. Forgue’s PACER Fee Exemption Request is DENIED without
prejudice; and it is further
       ORDERED that the Clerk of Court shall send a copy of this Order to the PACER Service
Center; and it is further
  Case 1:20-mc-91510-FDS Document 4 Filed 12/04/20 Page 2 of 2




ORDERED that the Clerk of the Court is directed to close this case.
SO ORDERED




Dated: December 4, 2020                     /s/ F. Dennis Saylor IV
                                            F. Dennis Saylor, IV
                                            Chief Judge, United States District Court




                                       2
